NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to SE 1851398-6 filed 06 November 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M David Galin on 13 December 2021.

The application has been amended as follows: 
CLAIMS:
Claim 12 is canceled.
Claim 13 is amended to depend on claim 1.
Claim 15 is canceled.

REASONS FOR ALLOWANCE
Claims 1-2, 4-5, 7-11, and 13-14 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations, further in view of the slip fit between the ball bearings and the cavities.

The closest prior art of record includes Kracht (US 5,078,392) and White (US 2008/0070762).
Regarding independent claim 1, Kracht teaches a dumbbell (weight lifting apparatus 10) comprising: a shaft (bar 12) having an outer cross-sectional dimension, and extending along a longitudinal axis (Fig. 2), a first dumbbell head (weights and collars 80, 82, 20, 90) fixedly connected to a first end of the shaft and centered around the longitudinal axis of the shaft (Fig. 2), a second dumbbell head fixedly connected to a second end of the shaft and centered around the longitudinal axis of the shaft (Col. 2, lines 60-61: “The weight lifting apparatus is, of course, symmetrical”), and the first dumbbell head comprises an inner side facing the second dumbbell head and an opposite outer side facing away from the second dumbbell head, and the second dumbbell head comprises an inner side facing the first dumbbell head and an opposite outer side facing away from the first dumbbell head (Figs. 1 & 2), a tube-shaped hollow grip (sleeve 70) arranged around the shaft and centered around the longitudinal axis of the shaft, the grip having a first end and an opposite second end, and an inner diameter and an outer diameter, wherein the 
Kracht does not explicitly teach the first and second bearings as ball bearings.
However, in a similar field of endeavor, White teaches a first ball bearing (roller ball bearing 60) and a second ball bearing (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bearings of Kracht with the roller ball bearings of 
Kracht in view of White still does not teach wherein the first ball bearing is arranged in the first cavity by slip fitting, and the second ball bearing is arranged in the second cavity by slip fitting, wherein each slip fitting is a mechanical interface between the corresponding ball bearing and cavity characterized by an exact fit of the ball bearing into the cavity and is not a press fit between the ball bearing and the cavity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784